Motion Granted; Appeal Dismissed and Memorandum Opinion filed August
2, 2022.




                                      In The

                    Fourteenth Court of Appeals

                               NO. 14-21-00534-CV


        ABRAHAM CASAREZ AND ADELA CASAREZ, Appellants

                                        V.

                 UNITED PARCEL SERVICE, INC., Appellee

                    On Appeal from the 281st District Court
                            Harris County, Texas
                      Trial Court Cause No. 2019-38019


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed June 24, 2021. On July 25, 2022,
appellants filed an unopposed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      The appeal is reinstated and dismissed.

                                PER CURIAM

Panel consists of Chief Justice Christopher and Justices Wise and Jewell.